Citation Nr: 1451844	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  08-33 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1. Entitlement to service connection for bilateral lower extremity venous insufficiency with stasis, claimed as peripheral vascular disease, to include as secondary to service-connected disability.

2. Entitlement to an increased compensable rating for the service-connected residual second degree burn scarring of the right upper and right lower extremities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from June 1971 until April 1981. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision from the RO.

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in June 2010.  

The Board remanded the claims in March 2011 and February 2014 for additional development of the record. The development has been completed and the case has been returned to the Board for appellate consideration.

This appeal was processed using the Veterans Benefits Management System paperless claims processing system. 


FINDINGS OF FACT

1. The currently demonstrated lower extremity venous insufficiency with stasis is not shown to be due to a burn injury or other event or incident of the Veteran's period of active service or to have been caused or aggravated by service-connected disability.

2. The service-connected residual second degree burn scarring of the right upper and right lower extremities is not shown to encompass an area of 144 square inches (929 sq. cm) or larger; nor is the Veteran shown to have residual scarring that is tender or painful or otherwise unstable.


CONCLUSIONS OF LAW

1. The Veteran's disability manifested by bilateral lower extremity venous insufficiency with stasis is not due to disease or injury that was incurred in or aggravated by service or proximately due to or the result of service-connected disability. 38 U.S.C.A. §§ 1110, 1131, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303, (2013).

2. The criteria for the assignment of a compensable rating for the service-connected second degree burn scarring of the right upper and right lower extremities have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.118 including Diagnostic Code 7802 (as in effect prior to and from October 23, 2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letters sent to the Veteran in December 2006 and November 2008. The claims were last adjudicated in July 2014.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims. The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal.  

In addition, the Veteran was afforded multiple VA examinations in connection with his claims for service connection. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the examinations and more importantly the medical opinion obtained in March 2014 are adequate with regard to the issues on appeal, as the March 2014 opinion was predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. 

The examiner considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed. 

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

Further, the Board is aware that this appeal was, most recently, remanded by the Board in February 2014. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). 

That remand requested that the claims file be returned to the examiner who offered the opinion as to etiology in March 2012 in order obtain an addendum opinion as to etiology of lower extremity venous insufficiency with stasis, taking into account the Veteran's reported history of the disability. 

Here, the examiner offered an addendum opinion in March 2014 that addresses the etiology of the Veteran's lower extremity venous insufficiency with stasis, with due consideration given to the Veteran's reported history of the disability. Development ordered in the previous remands was also completed. 

Accordingly, the Board finds that there has been substantial compliance with its previous remands and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. 

Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so. Any defect in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. 

Therefore, any such defect is harmless and does not prohibit consideration of these matters on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, during the June 2010 hearing, the undersigned explained the issues on appeal and suggested the submission of evidence that might have been overlooked. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist. See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Therefore, the Board finds that it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal.


Bilateral Lower Extremity Venous Insufficiency with Stasis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110. 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b). 

This latter provision was added as part of an amendment intended conform VA regulations to Allen v. Brown, 7 Vet. App. 439 (1995), and also limited the circumstances in which VA would concede aggravation. See 71 Fed. Reg. 52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)). 

Thus, the new regulation, which took effect on October 10, 2006, prior to the Veteran's secondary service connection claim relative to his right shoulder, is potentially applicable. However, as the Board will find that there was no aggravation, the new regulation does not affect the result in this case.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).


Analysis

As an initial matter, the Board notes that the Veteran does not allege, nor does the evidence show, that the disability for which he claims service connection is the result of participation in combat with the enemy. Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

The service treatment records showed that the Veteran sustained a burn injury to his lower extremities in April 1977. An April 1977 service treatment record noted a diagnosis of pulmonary embolus secondary to deep vein thrombophlebitis that was secondary to his burn injury.  Strict bed rest with elevation was prescribed, and the Veteran was started on a course of Heparin and oral Coumadin. After adequate Coumadinization and the Heparin discontinued, it was noted that there was difficulty getting the burn wound on his left foot and ankle to heal secondary to edema and venous stasis problems. It was feared that the Veteran would have a problem with a post phlebitis syndrome complicated by damaged skin in the area of the dorsum of the foot and left lateral malleolus from the burn. Because of the possibility for prolonged disability and convalescence, the Veteran was MedEvaced. The diagnoses were those of pulmonary embolism, thrombophlebitis of left lower extremity and anti-coagulation therapy. 

A June 1977 service treatment record noted that the burns of the lower extremities were healing nicely. There was no evidence of thrombophlebitis. There were noted to be minimal edema of the left lower extremity and severe weakness of the gastroc soleus muscles. He was continued on anticoagulation medication and sent to physiotherapy for active treatment and strengthening of the gastroc soleus musculature.

A January 1980 service treatment record showed that a recent vascular examination of the lower extremities revealed no pathology in the arterial or venous systems.

Subsequent to service, the VA medical records noted that the Veteran had demonstrated bilateral lower extremity venous insufficiency with stasis during the course of the appeal. For example, a November 2006 VA examination reflected evidence of varicosities of both lower extremities, and the examiner concluded with a diagnosis of venous insufficiency with stasis.  

A March 2010 VA outpatient diabetic foot examination noted the presence of decreased sensation, and the physician noted that "there must be a mix venous arterial."  

An April 2011 VA vascular consultation noted that the resting lower extremity arterial examination revealed indices in the bilateral lower extremities that appeared to be falsely elevated and inadequate to determine the extent and severity of arterial occlusive disease; however, the examiner noted that the TBI's revealed a normal systemic arterial examination, bilaterally.  

A June 2011 VA diabetic foot care record noted additional findings of stasis dermatitis-varicose veins, spider veins bilateral, discoloration rust of the ankle, leg, foot, and moderate to severe edema and concluded with an assessment that included peripheral artery disease and peripheral venous disease with edema, along with the diabetic neuropathy.  

Another record in June 2011 continued to include a diagnosis of peripheral venous disease with edema along with the diabetic peripheral neuropathy.

Here, the question is whether the venous insufficiency with stasis (claimed peripheral vascular disease) demonstrated in connection with the Veteran's claim is related to an event or incident of his extended active service or due to a service-connected disability.  

While the Veteran is shown to have bilateral lower extremity venous insufficiency with stasis, the evidence does not serve to link the onset of the bilateral lower extremity venous insufficiency with stasis to disease or injury sustained during a period of service.

The Board notes that, in a March 2014 report of VA examination, the examiner explicitly opined that it was less likely as not that the Veteran's venous insufficiency with stasis was related to injury/illness incurred during a period of his service, to specifically include, burn injury sustained by the Veteran. 

The examiner acknowledged that the DVT (deep vein thrombophlebitis) diagnosed in service in 1977 was a risk factor for venous insufficiency. However, the examiner explained that the DVT documented in the service treatment records in 1977 had resolved as documented by subsequent service treatment records. 

The examiner further explained that the Veteran did not have disability manifested by numbness, pain and tingling in the lower extremities secondary to the service-connected diabetes mellitus other than peripheral neuropathy for which  service connection had already been established. 

To the extent that the Veteran had venous insufficiency with stasis dermatitis during the course of the appeal period, the examiner found that it was likely related to varicosities, obesity, smoking history and age and not injury sustained during the Veteran's period of service. 

In addition, the Board points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim of service connection. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

There is no competent evidence or medical opinion to show that there exists a medical relationship, or nexus, between the bilateral lower extremity venous insufficiency with stasis and the injury sustained by the Veteran during his period of the service. Here, the VA examiner explained that the venous insufficiency with stasis diagnosed in November 2006 (25 years after service) was too far removed from events of service to have an etiological relationship. 

The only other evidence of record supporting the claim is the various general lay assertions. In this case, the Board finds that the Veteran is competent to describe the observable manifestations attributable to his current venous insufficiency with stasis and the burn injury with DVT suffered during service. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  To this extent, the Board finds the Veteran's lay statements to be credible and to be generally supported by the evidence of record.  

The Board, in addition to the discretion to make credibility determinations, must assess the probative value of the evidence submitted, including lay statements. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).     

In this case, the Board finds the opinion offered by the VA examiner in March 2014 to be of significant probative weight. The VA examiner is a medical professional who reviewed the claims file, considered the reported history and provided rationale to support the conclusion. The examiner used her expertise in reviewing the facts of this case and determined that the venous insufficiency with stasis (diagnosed during the course of the appeal) was unrelated to injury sustained during the Veteran's period of service or service connected disability. 

It is clear that the examiner fully understood the basis for the claims yet still determined, after reviewing the facts of the case, including the lay evidence, that the Veteran's venous insufficiency with stasis (diagnosed during the course of the appeal) was related to causes other than the injury sustained in service or the service-connected disability involving the right lower extremity. 

For the foregoing reasons, the Board finds that the claim of service connection for bilateral lower extremity venous insufficiency with stasis must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claims, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


Second Degree Burn Scar, Right Upper and Lower extremities

The Veteran also seeks a compensable rating for the service-connected residual second degree burn scar of the right upper and right lower extremities in this  case.

Initially, the Board notes that effective October 23, 2008, VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the skin. Specifically, these amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805. To the extent that these amendments apply to applications for benefits received by VA on or after October 23, 2008, these new regulations do not apply. The Board recognizes that these regulations appear to provide for consideration of the new regulations upon request by the Veteran. However, in this case, no such request has been made. 

Under the applicable criteria for evaluating scars prior to October 23, 2008, 10 percent ratings are assigned for scars, not affecting the head, face, or neck, that 1) are deep and cover an area exceeding 6 square inches (39 sq. cm.) (a deep scar is one associated with underlying soft tissue damage); 2) cause limited motion and cover an area exceeding 6 square inches; 3) are superficial, do not cause limited motion, and cover an area of 144 square inches or greater (a superficial scar is one not associated with underlying soft tissue damage); 4) are superficial and unstable (an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar); or 5) are superficial and painful on examination. See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804. 

Higher ratings may be assigned where the scar is either deep or causes limitation of motion and covers an area exceeding 12 square inches. 

Alternatively, scars may be rated based on the limitation of function of an affected part. 38 C.F.R. § 4.118, Diagnostic Code 7805.

A November 2006 report of VA examination recorded the Veteran's complaints of having difficulty with range of motion in his left ankle. He had complaints of flare-ups of pain over the burn area with occasional redness of the skin, but no tissue breakdown. He also reported continued numbness in his feet associated with cramping in the legs.

Objectively, the Veteran was noted to have had normal motor function and coordination in both upper and lower extremities. There was evidence of some increased pigmentation over the lower extremities from the lower legs anteriorly with spotted areas of hypopigmentation. There was no gross scarring noted. There was also some hypopigmentation noted in the right upper extremity. There was normal skin turgor with no evidence of jaundice, cyanosis, ecchymosis or petechiae. Hair distribution was decreased in the lower extremities from midcalf distally to the feet.

The burn area was noted to have involved approximately 2 percent of the right upper arm and 9 percent of the lower leg. There did not appear to be any limitation to the range of motion of the right ankle.

The February 2007 report of VA examination noted that the burn area of the right leg extended approximately 13 inches on the anterior portion of the right lower leg to involve the dorsum of the foot to the base of the toes and was approximately 5 to 5 1/2 inches wide and encompassed approximately 6 inches at the level of the ankle both medial and laterally.   

There was evidence of some hair loss on the anterior portion of the right lower leg and foot. There was no evidence of any tissue breakdown. There was no keloid formation. There was no adherence to underlying tissues. There was no evidence of any tenderness on palpation of the area.

The April 2009 report of VA examination recorded the Veteran's report that there were no symptoms referable to his scars that caused him any pain or difficulty. He described his skin as somewhat dry, but he did not identify any limitations on activities of daily living or employment specific to his scars.

Objectively, the Veteran did not have hair growth over the distal, lower legs or the dorsal feet or toes. At the right medial dorsal foot, there was one area that was hypopigmented and 5 cm long by 4 cm wide.  It was actually somewhat pink. It did not adhere to underlying tissues and was nontender to palpation with no loss or ulceration of the skin. Also, there was no skin breakdown or asymmetry or distortion of the features. It did not cause any limitation of function or disfigurement.

There was also a slightly faint pink area at the right upper extremity, ventral surface of the forearm, without any defined borders. It was very difficult to tell that there was any scarring.  

Here, on this record, the Board finds that the Veteran has not met the criteria for a compensable rating for the residual second degree burn scar of the right upper and right lower extremities. As noted, in order to warrant a compensable rating the evidence must show: scars, other than on the head, face, or neck, that are deep or that cause limited motion in an area or areas exceeding 6 sq. in. (39 sq. cm.) (10 percent disabling under Diagnostic Code 7801); scars, other than on the head, face, or neck, that are superficial and that do not cause limited motion with an area or areas exceeding 144 square inches (929 sq. cm.) (10 percent disabling under Diagnostic Code 7802); scars, superficial and unstable (i.e. frequent loss of the skin covering the scar) (10 percent disabling under Diagnostic Code 7803); or scars, superficial, that are painful upon examination (10 percent disabling under DC 7804). 

In this case, the service-connected residual scarring does not meet the criteria for a compensable rating under Diagnostic Codes 7801 or 7802. 

While the February 2007 report of VA examination indicates the scar extended approximately 13 inches of the anterior portion of the right lower leg to involve the dorsum of the foot to the base of the toes and was approximately 5 to 5 1/2 inches wide and encompassed approximately 6 inches at the level of the ankle both medial and laterally, there was no adherence to underlying tissues or evidence that it caused functional loss (i.e., it was not deep and did not cause limitation of motion). 

Further, the residual second degree burn scarring of the right upper and right lower extremities is not shown to be unstable or painful. 

The April 2009 VA examination revealed that the scar was nontender to palpation with no loss or ulceration of the skin or other breakdown. 

Overall, the medical evidence does not reflect, nor does the Veteran report, that the scarring is unstable in that he has frequent loss of skin covering the scar. Thus, a compensable rating is not warranted for this disability under Diagnostic Codes 7803 or 7804. 

Moreover, the medical evidence does not show that the Veteran's residual scar has caused any functional limitation of his right upper or lower extremity to meet the criteria for a compensable rating under Diagnostic Code 7805. 

The November 2006 VA examiner explicitly stated that there did not appear to be any limitation of the range of motion of the right ankle. The April 2009 VA examiner noted that the scars did not cause any limitation of function of the right upper or lower extremities. 

Consequently, a compensable rating is not assignable for the service-connected residual second degree burn scarring of the right upper and right lower extremities under any applicable criteria.

In this case, the rating criteria also reasonably describe the Veteran's disability level and symptomatology, and the disability picture is contemplated by these established standards. When the disability picture is contemplated, the assigned schedular rating is adequate.  Thus, no referral for extraschedular consideration is required. Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Service connection for bilateral lower extremity venous insufficiency with stasis, claimed as peripheral vascular disease, to include as secondary to service-connected disability is denied.  

An increased, compensable rating for the service-connected residual second degree burn scarring of the right upper and right lower extremities is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


